John Hancock Core Bond Fund II Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members Managers – Bank of America, Credit Suisse, Deutsche Bank, Merrill Lynch, Morgan Stanley, RBS Greenwich Senior Co-Mangers – n/a Co-Manager – Barclays, BNP Paribas, HSBC, Mitsubishi UFJ Securities, Wachovia, Wells Fargo Jr. Co-Manager – n/a (2) Names of Issuers Hewlett-Packard Co. (3) Title of Securities HPQ 6.125 3/1/14 maturity cusip 428236AT0 (4) Date of First Offering 12/2/08 (5) Amount of Total Offering : $2,000,000,000.00 (6) Unit Price of Offering $ 99.561 Comparable Securities 1) IBM cusip 459200GN5 2) Oracle cusip 68389XAD7 3) Cisco cusip 17275RAB8 (7) Underwriting Spread or
